Exhibit 10.24

Compensatory Arrangements with Executive Officers

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

Base salary information for the Chief Executive Officer, Chief Financial Officer
and the other executive officers named in our proxy statement (together, the
“named executive officers”) is set forth in the table below.

The Corporation’s annual incentive plan, last amended in February 2011, is
attached as Exhibit 10.4 to the Corporation’s Annual Report on Form 10-K to
which this document is an exhibit (the “Report”). The 2012 target award
percentages for awards under the annual incentive plan for the named executive
officers are set forth in the table below.

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are included as exhibits to the Report.

Named Executive Officer Salary and Target Award Percentage Information for 2012

 

Name

  

Title

   Salary      Target
Award
%  

Sherrill W. Hudson

   Executive Chairman of the Board    $ 270,000         75 % 

John B. Ramil

   President and Chief Executive Officer    $ 750,000         85 % 

Gordon L. Gillette

   President of Tampa Electric Company    $ 525,000         65 % 

Sandra W. Callahan

   Senior Vice President-Finance and Accounting and Chief Financial Officer    $
450,000         60 % 

Clinton E. Childress

   Senior Vice President, Corporate Services and Chief Human Resources Officer
   $ 352,800         50 % 